TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00499-CR


James Ray Perkins III, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D-1-DC-10-301758, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING


O R D E R

PER CURIAM
	Appellant has filed a fourth request for an extension of time to file the brief,
asking for a thirty-day extension.  We grant the motion, ordering that the brief be filed no later than
August 17, 2012, but caution counsel that failure to file the brief as ordered will result in the case
being referred to the trial court for a hearing pursuant to rule 38.8, Tex. R. App. P. 38.8(b), or in
counsel being called before this Court to show cause why he should not be held in contempt for
violating this order.
	It is so ordered on August 2, 2012.

Before Justices Puryear, Pemberton and Henson
Do Not Publish